Citation Nr: 0705698	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for pseudoxanthoma elasticum.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1978.

In January 1979, the veteran filed a claim of entitlement to 
service connection for 
pseudoxanthoma elasticum and angloid streaks.  His claim was 
denied in a September 1979 decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).  The veteran was notified of his appeal rights.   
He did not disagree with the September 1979 RO decision until 
May 1982.  In June 1982, the RO informed the veteran that his 
disagreement was untimely and that in order to reopen his 
claim he would have to submit new and material evidence.  The 
veteran did not respond.

In February 2004, the veteran requested that his claim of 
entitlement to service connection for pseudoxanthoma 
elasticum be reopened.  In a July 2004 rating decision, the 
RO declined to reopen the claim on the basis that new and 
material evidence had not been submitted.  The veteran duly 
perfected an appeal. 

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for As set forth in more 
detail below, the veteran's claim of entitlement to service 
connection for  pseudoxanthoma elasticum is being reopened by 
the Board due to the receipt of evidence which is deemed to 
be new and material.  The issue is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC, along 
with the issue of entitlement to an increased disability 
rating for the service-connected cervical disc disease.  

Clarification of issue on appeal

The July 2003 RO rating decision bifurcated the veteran's 
claim and rendered separate decisions as to decreased vision 
secondary to pseudoxanthoma elasticum and for a skin 
condition secondary to pseudoxanthoma elasticum.  The veteran 
has contended, and the medical evidence of record suggests, 
that pseudoxanthoma elasticum is manifested by problems of 
the eyes, skin and perhaps other systems.  The Board has 
therefore recharacterized the issue on appeal as entitlement 
to service connection for pseudoxanthoma elasticum without 
regard to specific manifestations thereof.    



FINDINGS OF FACT


1.  In September 1979, the RO denied the veteran's claim of 
entitlement to service connection for pseudoxanthoma 
elasticum.  A timely appeal as to that issue was not 
perfected.

2.  Evidence associated with the claims folder subsequent to 
RO's September 1979 rating decision pertains to the 
relationship between the veteran's pseudoxanthoma elasticum 
and his military service, which had not been established at 
the time of the prior final denial.  The additionally 
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1979 decision denying the claim of 
entitlement to service connection for  pseudoxanthoma 
elasticum is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  Since the September 1979 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for pseudoxanthoma 
elasticum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
pseudoxanthoma elasticum.  In substance, he contends that 
this disorder first manifested during his military service 
and that service connection should be granted on that basis.  
Because the RO denied the claim on the basis that 
pseudoxanthoma elasticum is a lifelong congenital or 
developmental abnormality, the veteran alternatively contends 
that service connection may be granted based upon 
aggravation.  Implicit in the veteran's presentation is the 
contention that he has submitted new and material evidence 
since the September 1979 RO decision denying his initial 
claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated April 29, 2004, which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the April 2004 VCAA letter specifically 
referred to the September 1979 rating decision, and continued 
as follows:  "What is needed for service connection of this 
eye condition, and for us to reconsider the issue, is medical 
evidence from a physician stating that the condition was 
aggravated or worsened by your military service."  See the 
April 29, 2004 VCAA letter, page 2 [emphasis as in original].  
This statement satisfies Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In any event, since the claim is being reopened, 
there can be no error based on any inadequate Kent notice.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2004 letter.  Specifically, the veteran was advised 
letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the January 2004 letter informed the veteran that VA would 
make reasonable efforts to obtain non-Federal evidence.  

The April 2004 letter specifically noted: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records, or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis as in the original].  See the April 
29, 2004 VCAA letter, page 4.  

Finally, the Board notes that the April 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support you 
claim, please let us know. If the evidence is in your 
possession, please send it to us."  Id., page 2. This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

The veteran was provided notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in July 2004.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), veteran status, and (2), 
existence of the claimed disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed nervous 
condition.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Although the veteran's 
claim was not reopened, as has been described above he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to element (3), connection between the 
veteran's service and the claimed disability. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has not requested a 
personal hearing.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for pseudoxanthoma 
elasticum.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein. 

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 
82-90 (July 18, 1990) [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
However, pursuant to 38 U.S.C.A. § 5108 (West 2002), finally 
disallowed claims may be reopened when new and material 
evidence is presented or secured with respect to those claims

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  The change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim on appeal was initiated 
after August 2001, specifically in February 2004, it will be 
adjudicated by applying the law now in effect, 38 C.F.R. § 
3.156(a) (2006). The applicable law will be explained in the 
paragraph immediately following.

The current regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

Analysis

New and material evidence 

As has been alluded to above, the RO initially denied the 
veteran's claim of entitlement to service connection for 
pseudoxanthoma elasticum in an unappealed September 1979 
decision.  The Board's initial inquiry therefore concerns 
whether new and material evidence has since been submitted 
which is sufficient to reopen the claim.

Evidence of record at the time of the September 1979 RO 
decision included the veteran's service records.  These 
records, including his enlistment physical examination and an 
August 1977 reenlistment examination, showed that the veteran 
was healthy until approximately September October 1977, when 
he noted changes in his eyes.  Pseudoxanthoma elasticum was 
diagnosed.  He was placed on profile in February 1978 with 
"E" of 3.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service). The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition).]  A March 1979 VA 
examination included a diagnosis of  pseudoxanthoma 
elasticum. 

In the September 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
pseudoxanthoma elasticum on the basis that such was a 
"constitutional" defect and that "there is no evidence to 
indicate aggravation by service as the symptoms demonstrated 
are accepted as most commonly developed during the second 
decade of life."  

As was described in the Introduction, the veteran was 
informed of the RO's decision by letter dated October 1, 
1979, which included his appeal rights.  The veteran did not 
disagree with the decision until May 1982, approximately 21/2 
years later, and well after the end of the one year period 
for filing a notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  in June 1982, the RO informed the 
veteran that his disagreement was untimely.  He did not 
respond.  
The September 1979 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

Evidence which has been added to the record since September 
1979 includes the report of a December 1994 VA eye 
examination.  Pseudoxanthoma elasticum was diagnosed.  The 
examiner did not comment on whether pseudoxanthoma elasticum
was a congenital or developmental abnormality.  The examiner 
did state as follows:
"[The veteran] said he was diagnosed in the military and if 
he was, he should be service connected for his eyes."

Also added to the record is medical treatise evidence which 
states in part as follows:
"[Pseudoxanthoma elasticum] is a . . . rare inherited 
disorder which is caused by abnormal calcification of elastic 
tissue throughout the body."  

After having carefully considered the matter, the Board 
believes that the additionally added evidence referred to 
above is new and material evidence which serves to reopen the 
claim.  In particular, the December 1994 VA eye examiner's 
report, although not providing specific reasons, indicated 
that the veteran's current level of disability was related to 
his military service.  This report serves to reopen the 
claim,  in that it relates to an unestablished fact necessary 
to substantiate the claim [i.e., that the veteran's 
pseudoxanthoma elasticum was related to his military service] 
and it presents a reasonable possibility of substantiating 
the claim  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before it may proceed to 
a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).   

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for pseudoxanthoma 
elasticum is reopened.  To that extent only, the appeal is 
allowed.




REMAND

Reasons for remand

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction.

Medical opinion

As described above, there is now of record evidence, in the 
form of the December 1994 VA examination report which 
suggests that the veteran's pseudoxanthoma elasticum is 
related to his military service.  This report, while 
sufficient to reopen the claim, is not sufficient to allow 
the claim because it was not adequately explained.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  

It appears that the veteran's pseudoxanthoma elasticum is an 
inherited disorder (although the service medical records 
indicate that he has no family history).  The veteran himself 
has indicated that such is the case, see his August 2005 
statement, and he has submitted medical treatise evidence to 
that effect.  VAOPGCPREC 82-90 thus applies [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Although it is uncontroverted that the initial clinical 
manifestation of pseudoxanthoma elasticum occurred during the 
veteran's active service, it remains unclear whether such 
initial manifestation constituted an aggravation of the 
disease.  As discussed in the law and regulations section 
above, aggravation is assumed where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).

The RO denied the claim in 1979 because it in essence 
determined that the onset of 
pseudoxanthoma elasticum was due to the natural progress of 
the disease.  The RO provided little reasoning behind this 
conclusion.  

In short, the Board cannot proceed to a decision because 
there remains the crucial unanswered question concerning 
aggravation.  This question cannot be answered by the Board 
itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Accordingly, the 
case must be remanded for a medical opinion.
  
Dingess letter

The Board has already discussed the significance of the 
recent Dingess decision in the VCAA analysis above.  The 
veteran has received no notice as to disability rating and 
effective date.  Accordingly, while this case is in remand 
status the veteran should be provided an appropriate letter 
per Dingess.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a VCAA 
notice which complies with the 
notification requirements of the VCAA, 
to include as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  VBA should then arrange for the 
veteran's claims folder to be reviewed 
by a physician with appropriate 
expertise.  A copy of this REMAND 
should be provided to the reviewing 
physician.  The reviewing physician 
should render an opinion as to whether 
the veteran's pseudoxanthoma elasticum 
was aggravated beyond the natural 
progression of the disease as a result 
of his military service.  The opinion 
should be associated with the veteran's 
VA claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims for 
entitlement to service connection for 
pseudoxanthoma elasticum.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


